DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
With regard to parent case U.S. Pat. No. 10,726,091, the current claim language detailing causing the remote computing system to modify the remediation code is not found in the claim language of ‘091.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/404,166 filed on May 6, 2019 (now U.S. Patent No. 10,726,091)).
Appropriate correction is required.

Claim Objections
Claims 7 – 19 are objected to because of the following informalities:
Claim 7 recites the limitation "issues" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the issues” or “second issues”;
Claim 17 recites the limitation "issues" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "issues" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the issues” or “second issues”;

Claim 7 recites the limitation "web pages" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the web pages” or “second web pages”;
Claim 7 recites the limitation "web pages" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the web pages” or “second web pages”;
Claim 17 recites the limitation "web pages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the web pages” or “second web pages”;
Claim 19 recites the limitation "web pages" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the web pages” or “second web pages”;

Claim 7 recites the limitation "client devices" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the client devices”;
Claim 10 recites the limitation "client devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "client devices" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the client devices”;
Claim 19 recites the limitation "client devices" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the client devices”;

Claim 13 recites the limitation "remediation code" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the remediation code”;

Claim 19 recites the limitation "a system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the system” or “a second system”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 7 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. Pat. Pub. No. 2017/0269816) in view of in view of Kahn (U.S. Pat. Pub. No. 2002/0069204)

1.1	Regarding claim 7, Bradley discloses a computer-implemented method for remediating issues on webpages through client-side fixes (Abstract “remediation of websites …”; paragraph 30 “JavaScript creates client-side interactivity with objects in the DOM tree”), comprising:
receiving, by a computing device from a system that analyzes content of web pages for issues, first information that identifies a first issue in a particular web page, the particular web page configured to be rendered at client devices through execution of web page code that identifies remediation code (paragraphs 8, 38) to download from a remote computing system and execute to render the particular web page (paragraph 28 “the browser downloads the HTML into local memory and automatically parses it before displaying the page”);
presenting, by the computing device based on the computing device having received the first information from the system that analyzes content of web pages for 
(i) identifies the first issue in the particular web page (Fig. 5; paragraph 60 “manual remediations …”; paragraph 35 “compliance reports and remediation controls”), and
(ii) indicates a first fix to the first issue in the particular web page (paragraphs 60, 35);
receiving, by the computing device, user input that approves the first fix to the first issue in the particular web page (Fig. 5; paragraph 60 “manual remediations …”); and
sending, by the computing device for receipt by the remote computing system, second information indicating that the user input approved the first fix to the first issue in the particular web page, to cause the remote computing system to modify the remediation code so that the remediation code that client devices download (paragraph 28 “When an HTML page is rendered, the browser downloads the HTML into local memory and automatically parses it before displaying the page”) and execute in order to render the particular web page performs the first fix to the first issue in the particular web page at the client devices (paragraphs 60, 28; paragraph 30 “JavaScript creates client-side interactivity with objects in the DOM tree”).However, Bradley does not explicitly disclose causing the remote computing system to modify the remediation code.
Bradley does disclose manual remediation of external websites, but it is performed locally in Bradley (paragraphs 60, 28, 30).

It would have been obvious to one of ordinary skill in the art at the time of filing to implement the remote modifying of remediation code in order to avoid unnecessary and costly movement of remediation code.  Remotely modifying the remediation code would simplify the process.
1.2	Per claim 8, Bradley teaches the computer-implemented method of claim 7, wherein:
the web page code includes HTML code (paragraph 28 “the browser downloads the HTML into local memory …”; paragraph 29 “HTML elements …”); and
the remediation code includes script code (Figs. 12, 13; Abstract “for manual and programmatic remediation of websites, JavaScript code is accessed by a user device …”; paragraphs 46, 31, 32).1.3	Regarding claim 9, Bradley discloses the computer-implemented method of claim 8, wherein:
a third-party computing system that hosts the particular web page provides the HTML code for downloaded by the client device (Fig. 12; Fig. 13; paragraph 46 “host a website 1204 …”; paragraph 103); and
injecting code into the HTML document object model (DOM) to facilitate both programmatically and manually remediating the issues …”; paragraph 29 “allows programs and scripts (such as JavaScript) to dynamically access and update the content, structure, …”; paragraph 30 “objects in the DOM tree may be addressed and manipulated by an integrated JavaScript code base …”). 1.5	Regarding claim 11, Bradley discloses the computer-implemented method of claim 7, wherein:
the web page report concurrently presents the indication of the first fix to the first issue and an indication of a second fix to the first issue (Abstract; paragraph 35; paragraph 8 “detect compliance issues …”); and
the computing device is configured to send for receipt by the remote computing system upon receipt of user input that selects the second fix to the first issue, third information indicating that user input selected the second fix to the first issue, to cause the remote computing system to modify the remediation code so that the remediation code that client devices download and execute in order to render the particular web 
presenting, by the computing device before the computing device receives the user input that approves the first fix, a preview of the particular web page with the first fix implemented in the particular web page (Abstract; paragraphs 8, 28, 34).1.7	Regarding claim 13, Bradley discloses the computer-implemented method of claim 12, wherein presenting the preview of the particular web page with the first fix activated includes:
downloading, by the computing device, the web page code for the particular web page (Abstract; paragraphs 28, 30); and
executing, by the computing device, remediation code that modifies content of the web page at the computing device to perform the first fix to the first issue in the particular web page (Abstract; paragraphs 28, 30).1.8	Per claim 14, Bradley teaches the computer-implemented method of claim 7, wherein the web page code is configured to cause the client devices to render the particular web page and perform the first fix to the first issue in the particular web page using the remediation code without any update that addresses the first fix being performed in the web page code at a third-party computing system that hosts the web 
(i) a display of the particular web page (paragraph 35; paragraphs 28, 34); and
(ii) to a side of the display of the particular web page, information that indicates the first fix to the first issue (paragraph 35; paragraphs 28, 34).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/